Citation Nr: 0602357	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-12 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service connected left knee disability, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for the veteran's 
service connected right knee disability, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from April 1986 to April 1988.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in August 1998, which increased the veteran's rating 
for left knee post traumatic retropatellar pain syndrome to 
10 percent, effective May 14, 1997; and continued the 
veteran's noncompensable rating for right knee post traumatic 
retropatellar pain syndrome.  In an April 2004 Supplemental 
Statement of the Case, the RO increased the veteran's right 
knee rating 10 percent, effective January 13, 2003.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's left knee post traumatic retropatellar pain 
syndrome is currently characterized by minimal degenerative 
narrowing of the joint space, clicking and popping with 
movement, complaints of pain, and some limitation of motion, 
but without objective evidence of pain on motion.

3.  The veteran's right knee post traumatic retropatellar 
pain syndrome is currently characterized by minimal 
degenerative narrowing of the joint space, complaints of 
pain, and some limitation of motion, but without objective 
evidence of pain on motion.

4.  There is no competent medical evidence that the veteran's 
service-connected knee disorders have ever been manifest by 
ankylosis, instability, subluxation, dislocation of 
cartilage, or effusion.




CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee post traumatic 
retropatellar pain syndrome are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee post traumatic 
retropatellar pain syndrome are not met.  . 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted; therefore, the AOJ could not have complied with the 
timing requirement, as the statute had not yet been enacted.  
In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet App. at 120..

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a June 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a March 2003 Statement of the 
Case (SOC), and an April 2004 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  The Board notes the 
veteran's complaints, in his substantive appeal, regarding 
his perception that the VA examinations he received are not 
adequate.  However, a review of the claims file reveals that 
the records from the veteran's July 1998 and January 2003 VA 
orthopedic examinations indicate that all appropriate testing 
was performed.  The Board has the evidence needed to fairly 
decide the veteran's claim.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

An April 1988 rating decision established service connection 
for bilateral post-traumatic retropatellar pain syndrome.  
The veteran filed a claim for increased ratings in May 1997.

The veteran was accorded a VA orthopedic examination in July 
1998.  At the time of his examination, the veteran described 
a history involving a torn anterior cruciate ligament and 
surgery.  He complained of "severe problems" and "constant 
pain" in his left knee.  The veteran reported that pain 
increases when he drives for prolonged periods of time or 
when the weather changes.  He expressed an inability to play 
golf or tennis because of the pain.  The veteran then told 
the examiner that his left knee swells and his whole left leg 
swells after prolonged standing.  Stiffness, locking, and 
slight instability were also described in the left knee.  He 
also said that this pain affects his daily activities.  The 
veteran denied problems with the right knee, and indicated 
that he had no pain or stiffness.  He reported no 
dislocations or subluxations.  

The veteran did report occasional use of Tylenol to treat 
pain.  He denied use of stronger pain medication.  In 
addition, he discussed occasional use of an ace bandage and 
heat pads to treat his symptoms.  The veteran had no 
prosthetics.

Upon physical examination, the examiner noted well healed 
surgical scars on the left knee.  Swelling and effusion were 
not noted, but the patella area was tender and produced pain 
on compression.  The veteran exhibited a full range of 
flexion of 140 degrees and extension of 0 degrees.  Pain was 
associated with this movement, starting at 90 degrees of 
flexion and beyond.  The knee snapped with movement, but 
there was no crepitus noted.  While the veteran was able to 
perform deep knee bends, pain was noted in the left knee.  
Toe and heel walking were also described as painful in the 
left knee.  The veteran's gait featured a mild limp and 
favored the left leg.  The examiner reported that there was 
no instability.  He indicated that the veteran's functional 
loss due to the left knee pain could be considered moderate.  
Examination of the right knee was unremarkable.  He was 
diagnosed with retropatellar pain syndrome, status post 
arthroscopic surgery of the left knee.  
X-rays were normal bilaterally.  

The veteran underwent an additional VA orthopedic examination 
in January 2003.  He complained of pain, stiffness, swelling, 
and intermittent redness in both knees.  He indicated these 
symptoms occurred more in the left knee than the right.  The 
veteran reported that he takes no treatment for discomfort or 
change in function.  He reported that he occasionally uses a 
brace on the left knee, but none on the right.  He complained 
of "chronic, daily, constant pain."  The veteran indicated 
that cold and damp weather precipitated his symptoms.  He 
also stated that he injured his knees at work as a certified 
nurse's assistant.  He indicated that he cannot sit and play 
with his children for prolonged periods, but that the 
activity most affected is running.  

Upon physical examination, the veteran's right leg became 
"intensely painful" at 120 degrees flexion, and he could 
extend fully to "180" degrees.  With regard to the left knee, 
he could flex to 140 degrees and extend to 110 degrees 
without pain, but could extend fully with "encouragement."  
Pain was described in both knees with motion, but the veteran 
said that he feels better once his knees pop.  The examiner 
could find no objective evidence of painful motion, edema, 
effusion, or instability.

The examiner found no limitation or functional impairment.  
Occasional use of a left knee brace was mentioned and the 
veteran noted his history of surgery.  The veteran had also 
expressed difficulty running.  The examiner described the 
veteran's gait and sitting posture as normal.  He also 
described the veteran's sitting and standing mechanics as 
normal.  No ankylosis was present at this time.  Both knees 
were stable to anterior, posterior, and lateral maneuvers.  
On review of X-rays the examiner did note a fabella on the 
right, which he described was a congenital abnormality with 
bone misplaced in the tissue and not due to trauma.  The X-
rays also  noted minimal narrowing of the both knee joints.  
The veteran was diagnosed with bilateral knee pain, left 
greater than right.  The examiner diagnosed degenerative 
joint disease.


Analysis

The veteran and his representative argue that both his knees 
are more severe than reflected in the current ratings.  They 
argue that the knees swell up with minimal activity, limit 
the veteran's ability to maintain a normal daily regiment and 
lifestyle, and affect his ability to seek gainful employment.  
The representative also notes that sitting and standing for a 
prolonged period of time was difficult and extensive walking 
caused severe pain.


Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record reflects that the RO assigned the current 10 
percent rating for the veteran's service-connected left knee 
disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5010.  (A hyphenated diagnostic code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.).  Likewise, a 10 percent rating was assigned to 
the right knee under 5010-5260.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and severe recurrent subluxation or lateral 
instability warranted an award of 30 percent.  38 C.F.R. § 
4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.  
Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees, and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating may be assigned 
when flexion is limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees, and a 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned when extension is limited to 20 degrees.  38 
C.F.R. § 4.71a.

The Board finds that the veteran's service-connected left 
knee disorder does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent.  As discussed 
above, the veteran is currently assigned a 10 percent rating 
for his left knee disorder.  In assigning the 10 percent 
evaluation, the RO considered the veteran's complaints of 
locking, and pain, and functional impairment, as well as 
findings of clicking, degenerative changes and mild 
limitation of motion.

The Board observes that a February 2003 X-ray report shows 
minimal narrowing of the joint space in both the veteran's 
knees.  The report from the veteran's January 2003 VA 
examination shows a diagnosis of bilateral knee pain, and 
there is objective evidence that the veteran has a slightly 
reduced range of motion, with a loss of 10 degrees of 
flexion.  No incapacitating episodes were discussed during 
any examination and no ankylosis has been reported.  Under 
Diagnostic Code 5003, this evidence warrants a rating of no 
greater than 10 percent.

A higher compensable rating of 20 percent could be assigned 
for the veteran's left knee if he were found to have a 
limitation of flexion to 30 degrees or extension to 15 
degrees.  However, notes from the July 1998 VA examination 
indicate that the veteran had a full range of motion in his 
left leg, from 0 to 140 degrees, but reported pain at 90 
degrees flexion.  The report from the January 2003 
examination indicates that the veteran has a loss of 10 
degrees of flexion, but full range was possible.  Objective 
evidence of clicking and popping was noted in both 
examinations.  The Board notes the examiner utilized an older 
version of reporting range of extension, with full extension 
being considered 180 degrees rather than 0 degrees.  However, 
such does not affect the Board's decision, as extension of 
110 degrees corresponds to 70 degrees extension under the 
current version.  

While the Board notes that the veteran reported pain at 
essentially 70 degrees extension, the veteran was able to 
fully extend the knee, the examiner found no objective 
evidence of painful motion, and the veteran ambulated with a 
normal gait.  Such findings do not correspond with a true 
limitation at 70 degrees.  Thus, the objective findings do 
not support a rating in excess of the 10 percent assigned 
pursuant to Diagnostic Code 5010.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261; see also Diagnostic Code 5003 
(Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.)

With regard to the right knee, the Board finds that the 
veteran's service-connected right knee disorder does not meet 
or nearly approximate the criteria for a rating in excess of 
0 percent prior to January 2003 and in excess of 10 percent 
thereafter.  Prior to January 2003, the veteran had no 
complaints with regard to his right knee, and no objective 
findings of any disability were found on the July 1998 
examination.  In assigning the 10 percent evaluation, the RO 
considered the veteran's complaints of pain, as well as 
findings of degenerative changes, and mild limitation of 
motion, as first shown on the January 2003 examination.

At the January 2003 VA examination, the veteran reported 
chronic pain, swelling, and discomfort in his right knee.  
Degenerative changes were also observed during his most 
recent examination, along with some limitation of motion.  
Under Diagnostic Code 5003, this evidence warrants a 10 
percent rating, but not higher.  38 C.F.R. § 4.71a.

A higher compensable rating of 20 percent could be assigned 
for the veteran's right knee if he were found to have a 
limitation of flexion to 30 degrees or extension to 15 
degrees.  However, the reduction in range of motion was mild.  
Reports of intense pain were not indicated until 120 degrees 
of flexion.  In addition, there was no loss of extension of 
the veteran's right knee.  Moreover, as with the left knee, 
there was no objective evidence of painful motion, and the 
veteran ambulated with a normal gait.  Therefore, the extent 
of motion loss in the right knee does not warrant an 
evaluation in excess of the 10 percent rating assigned 
pursuant to Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  The Board has considered the 
applicability of VA

The Board has considered other potentially applicable rating 
criteria, but finds that the veteran is not entitled to a 
higher rating under Diagnostic Code 5257 for either knee.  38 
C.F.R. § 4.71a.  No objective evidence of subluxation or 
instability has been found in either the July 1998 or the 
January 2003 VA examinations.  Thus, a higher compensable 
rating under Diagnostic Code 5257 is not for consideration 
with respect to either knee.  In addition, as no instability 
or subluxation is shown, a separate rating based on arthritis 
and instability is, likewise, not warranted.  See VAOPGCPREC 
23-97; VAOPGCPREC 9-98

Similarly, as the veteran's range of motion in both knees 
does not support compensable ratings under Diagnostic Codes 
5260 and 5261, VAOPGCPREC 9-04 is not for application.

Finally, the evidence does not show the veteran suffers from 
ankylosis, dislocated cartilage, nonunion or malunion of the 
tibia and fibula as a result of his service-connected knee 
disabilities to warrant a higher rating under other 
Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, and 5262.

In summary, absent evidence of instability, recurrent 
subluxation, or greater limitation of motion, the 10 percent 
ratings currently assigned adequately compensate the veteran 
for the functional limitations and subjective complaints of 
pain.  See DeLuca, supra. 

In reaching these decisions, the Board has considered the 
issue of whether the veteran's service-connected bilateral 
post traumatic retropatellar pain syndrome presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338- 
339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's knee conditions 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.

The veteran and his representative have indicated that the 
veteran's knee problems have adversely affected his ability 
to seek employment.  However, the veteran reported quitting 
his job after a work-related injury.  Moreover, the objective 
findings fail to reveal symptoms which would result in marked 
interference with employment.  The 1998 examination noted 
moderate functional impairment, but no functional impairment 
was found on the 2003 examination, and he walked with a 
normal gait.  In addition, the veteran receives no treatment 
for his knees.  As mentioned above, the schedular criteria, 
in general, are considered adequate to compensate the veteran 
for his disability.  38 C.F.R. § 4.1.  There is nothing in 
the record to distinguish this veteran's case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).





ORDER

Entitlement to an increased evaluation for the veteran's left 
knee post traumatic retropatellar pain syndrome is not 
warranted.

Entitlement to an increased evaluation for the veteran's 
right knee post traumatic retropatellar pain syndrome is not 
warranted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


